DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 4, 2021 has been considered by the examiner.

Response to Amendment
The Examiner acknowledges the amended claims filed on September 1, 2021.  Claims 4, 6, 9, 10, 16, 19 and 22-25 have been canceled.  Claims 1 and 11-14 have been amended.  

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. The applicant asserts that the examiner indicated in the previous office action, that claim 18 would be allowable if rewritten in independent form.  However, in the examiner would like to point out that in the previous office action it was indicated that claims 2, 3, 5, 7-9 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 18 was not .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha, US 2002/0044216 A1.
Regarding claim 18, Cha discloses an electronic apparatus (See figs. 2 and 4-8), comprising:
an apparatus body (See fig. 2); and 

the camera module is in a top capture state where the lens find views upward and a top face of the camera module is flush with the top part of the apparatus body (Note in fig. 7, that when the camera is facing upwards, the lens of the camera is aligned with the top of the display); and the camera module rotates to be in the front capture state, and the rear end portion of the camera module rotates above the groove and the lens is higher than the groove (Note in fig. 5, that when the camera is rotated to be in a front capture state, the read end rotates above the groove and the lens is higher than the groove).

Allowable Subject Matter
Claims 1-3, 5, 7, 8, 11-15, 17, 20, 21 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) discloses a camera assembly (Figs. 2 and 4-8) comprising: a camera module (31), the camera module including a strip-shaped body (See fig. 4), the strip-shaped body including a front end portion (Taking figs. 4 and 7, the examiner is interpreting the front portion of the camera 

Regarding claim 17, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) further fails to teach or reasonably suggest, including all the limitations of the present claim, that in a case where the camera module is used for front capture, driving, by the rear driver, the rear shaft to disengage from the rear end portion; and in a case where the camera module is used for rear capture, driving, by the front driver, the front shaft to disengage from the front-end portion, so that the forward turning drive device is in the initial state, and the backward turning drive device drives the camera module to rotate to be in the rear capture state as claimed.

Regarding claim 20, the main reason for indication of allowable subject matter is because in the prior art of record (Cha, US 2002/0044216 A1) further fails to teach or reasonably suggest, including all the limitations of the present claim, a second shaft disposed between the second end and a second driver, and used to pivotally engage with the second end; a second driver disposed in the groove and connected to the second shaft, wherein the second driver is configured to drive the second shaft to pivotally engage with the second end or drive the second shaft to disengage from the second end; a first turning drive having a strip-shaped arc structure, wherein the first turning drive rotates around a center of an arc curve of the first turning drive; one end of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 9, 2021